DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated January 31, 2022.  Claims 1-4, 6-8, 11-14, and 20-22 are currently amended and claims 1-8 and 11-22 remain pending in the application and have been fully considered by Examiner.    
The informalities present in the claims have been corrected and the objections are withdrawn.  
In view of Applicant’s amendments, the 35 USC 112(b) rejections are withdrawn.  
In view of Applicant’s amendments, claims 1-6 are no longer being interpreted under 35 USC 112(f).
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive, as detailed below in the Prior Art Argument - Rejections section.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are not persuasive, as follows:

With respect to claim 1, Applicant argues that the cited references do not teach “an adjustment unit configured to, in order that a condition be satisfied under which an un-executable reverse operation included in the generated rollback procedure becomes executable, adjust information indicating an execution order between the operation that is an origin from which the un-executable reverse operation was generated and another operation included in the update procedure” because “Jasinghani does not teach or suggest that the rollback procedure includes an un-executable reverse operation.”  Examiner respectfully disagrees.  Jasinghani teaches that an operation 1434 in a reverse-order rollback procedure is delayed until “other operations are concluded and/or some other condition arises such as a timer or an external command.”1 In other words, delayed operation 1434 is “un-executable” until the other operations are concluded and/or another condition arises. Thus Jasinghani teaches that “the rollback procedure includes an un-executable reverse operation.” Applicant’s argument is therefore unpersuasive.

With respect to all other claims, Applicant references the argument made with respect to claim 1, which is unpersuasive for the reasons set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano et al. (9367301 -- hereinafter Serrano) in view of Jaisinghani et al. (20160132313 -- hereinafter Jaisinghani).

	With respect to claim 1, Serrano discloses A system update device comprising: 
	one or more memories storing instructions; and one or more processors configured to execute the instructions to implement (e.g., Fig. 7 and associated text, e.g., col. 6:24-26, With reference to FIG. 7, an example computer 700, in its most basic configuration, typically includes at least one processing unit 702 and memory 704.):
	a reverse operation generation unit configured to generate a reverse operation, which is an operation for transitioning the state of a state element to a current state from an arbitrary state during execution of an update procedure on a basis of operations included in the update procedure, wherein the operations are for transitioning, from the current state to a target state, the state of a state element configuring a system being updated, and the update procedure is a procedure including multiple operations arranged in a predetermined order (e.g., Figs. 4-6 and associated text, e.g., col. 5:14-61, The node receives 400 an instruction to begin the update process [update procedure]. The current command is retrieved 402 from the queue of the update manager.... If the node fails in the update, then the node updates 410 its state to indicate a failure condition.... The update manager determines 500 that a roll back is to occur.... From the perspective of a node, a node receives 600 an instruction to initiate a rollback. Next, the node accesses 602 the commands in the queue from the update manager (or a cache of such commands at the node) in the reverse order in which they were originally performed, and performs 604 the inverse [reverse] of those operations.); 
	a first procedure generation unit configured to generate a rollback procedure, which is a procedure including multiple generated reverse operations arranged in reverse of the predetermined order (Id., particularly, the node accesses 602 the commands in the queue from the update manager (or a cache of such commands at the node) in the reverse order in which they were originally performed, and performs 604 the inverse [reverse] of those operations.); and 
	[an adjustment unit configured to, in order that a condition be satisfied under which an un-executable reverse operation included in the generated rollback procedure becomes executable, adjust information indicating an execution order between the operation that is an origin from which the un-executable reverse operation was generated and another operation included in the update procedure].
	Serrano does not appear to disclose an adjustment unit configured to, in order that a condition be satisfied under which an un-executable reverse operation included in the generated rollback procedure becomes executable, adjust information indicating an execution order between the operation that is an origin from which the un-executable reverse operation was generated and another operation included in the update procedure. However, this is taught by Jaisinghani (e.g., Fig. 14 and associated text, e.g., [0083] For example, in FIG. 14, in rollback workflow 1420, steps 1422 and 1424 are reverse order rollbacks of update workflow 1402, steps 1416 and 1418 reflecting that, in some embodiments, an operation such as "do A, then do B" may be rolled back by an operation such as "undo B, then undo A.".... the rollback of the companion update workflow step 1412 may be delayed in some embodiments until, for example, other operations are concluded [adjust information indicating an execution order between the operation that is the origin from which the un-executable reverse operation was generated and another operation included in the update procedure].). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Serrano with the invention of Jaisinghani because “The benefit of cancelling and rolling back a possibly erroneous update stack request in order to return the system to a known good functional state and the benefit of doing so proactively before the potentially erroneous update has completed, has numerous technological advantages including, but not limited to, maximizing system reliability, performance and security while minimizing system unavailability,” as suggested by Jaisinghani (see [0034]).  

With respect to claim 4, Serrano also disclose wherein the one or more processor are further configured to execute the instructions to implement an execution unit configured to execute a procedure (e.g., Fig. 7, particularly 702 Processing Unit.).

With respect to claim 7, Serrano disclose A system update method comprising: 
generating a reverse operation, which is an operation for transitioning the state of a state element to a current state from an arbitrary state during execution of an update procedure on a basis of operations included in the update procedure, wherein the operations are for transitioning, from the current state to a target state, the state of a state element configuring a system being updated, and the update procedure is a procedure including multiple operations arranged in a predetermined order (e.g., Figs. 4-6 and associated text, e.g., col. 5:14-61, The node receives 400 an instruction to begin the update process [update procedure]. The current command is retrieved 402 from the queue of the update manager.... If the node fails in the update, then the node updates 410 its state to indicate a failure condition.... The update manager determines 500 that a roll back is to occur.... From the perspective of a node, a node receives 600 an instruction to initiate a rollback. Next, the node accesses 602 the commands in the queue from the update manager (or a cache of such commands at the node) in the reverse order in which they were originally performed, and performs 604 the inverse [reverse] of those operations.); 
generating a rollback procedure, which is a procedure including multiple generated reverse operations arranged in reverse of the predetermined order (Id., particularly, the node accesses 602 the commands in the queue from the update manager (or a cache of such commands at the node) in the reverse order in which they were originally performed, and performs 604 the inverse [reverse] of those operations.); and 
[adjusting, in order that a condition be satisfied under which an un-executable reverse operation included in the generated rollback procedure becomes executable, information indicating an execution order between the operation that is an origin from which the un-executable reverse operation was generated and another operation included in the update procedure.]
	Serrano does not appear to disclose adjusting, in order that a condition be satisfied under which an un-executable reverse operation included in the generated rollback procedure becomes executable, information indicating an execution order between the operation that is an origin from which the un-executable reverse operation was generated and another operation included in the update procedure. However, this is taught by Jaisinghani (e.g., Fig. 14 and associated text, e.g., [0083] For example, in FIG. 14, in rollback workflow 1420, steps 1422 and 1424 are reverse order rollbacks of update workflow 1402, steps 1416 and 1418 reflecting that, in some embodiments, an operation such as "do A, then do B" may be rolled back by an operation such as "undo B, then undo A.".... the rollback of the companion update workflow step 1412 may be delayed in some embodiments until, for example, other operations are concluded [adjust information indicating an execution order between the operation that is the origin from which the un-executable reverse operation was generated and another operation included in the update procedure].). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Serrano with the invention of Jaisinghani because “The benefit of cancelling and rolling back a possibly erroneous update stack request in order to return the system to a known good functional state and the benefit of doing so proactively before the potentially erroneous update has completed, has numerous technological advantages including, but not limited to, maximizing system reliability, performance and security while minimizing system unavailability,” as suggested by Jaisinghani (see [0034]).  

With respect to claim 11, Serrano discloses A non-transitory computer-readable recording medium storing a system update program causing, when executed by a computer (e.g., Fig. 7 and associated text, e.g., col. 6:38-43, Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer program instructions, data structures, program modules or other data), the computer to execute: 
generating a reverse operation, which is an operation for transitioning the state of a state element to a current state from an arbitrary state during execution of an update procedure on a basis of operations included in the update procedure, wherein the operations are for transitioning, from the current state to a target state, the state of a state element configuring a system being updated, and the update procedure is a procedure including multiple operations arranged in a predetermined order (e.g., Figs. 4-6 and associated text, e.g., col. 5:14-61, The node receives 400 an instruction to begin the update process [update procedure]. The current command is retrieved 402 from the queue of the update manager.... If the node fails in the update, then the node updates 410 its state to indicate a failure condition.... The update manager determines 500 that a roll back is to occur.... From the perspective of a node, a node receives 600 an instruction to initiate a rollback. Next, the node accesses 602 the commands in the queue from the update manager (or a cache of such commands at the node) in the reverse order in which they were originally performed, and performs 604 the inverse [reverse] of those operations.); 
generating a rollback procedure, which is a procedure including multiple generated reverse operations arranged in reverse of the predetermined order (Id., particularly, the node accesses 602 the commands in the queue from the update manager (or a cache of such commands at the node) in the reverse order in which they were originally performed, and performs 604 the inverse [reverse] of those operations.); and 
[adjusting, in order that a condition be satisfied under which an un-executable reverse operation included in the generated rollback procedure becomes executable, information indicating an execution order between the operation that is an origin from which the un-executable reverse operation was generated and another operation included in the update procedure].
	Serrano does not appear to disclose adjusting, in order that a condition be satisfied under which an un-executable reverse operation included in the generated rollback procedure becomes executable, information indicating an execution order between the operation that is an origin from which the un-executable reverse operation was generated and another operation included in the update procedure. However, this is taught by Jaisinghani (e.g., Fig. 14 and associated text, e.g., [0083] For example, in FIG. 14, in rollback workflow 1420, steps 1422 and 1424 are reverse order rollbacks of update workflow 1402, steps 1416 and 1418 reflecting that, in some embodiments, an operation such as "do A, then do B" may be rolled back by an operation such as "undo B, then undo A.".... the rollback of the companion update workflow step 1412 may be delayed in some embodiments until, for example, other operations are concluded [adjust information indicating an execution order between the operation that is the origin from which the un-executable reverse operation was generated and another operation included in the update procedure].). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Serrano with the invention of Jaisinghani because “The benefit of cancelling and rolling back a possibly erroneous update stack request in order to return the system to a known good functional state and the benefit of doing so proactively before the potentially erroneous update has completed, has numerous technological advantages including, but not limited to, maximizing system reliability, performance and security while minimizing system unavailability,” as suggested by Jaisinghani (see [0034]).  

Claims 2, 3, 8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano in view of Jaisinghani as applied to claims 1, 7, and 11 above, and further in view of Mankovskii et al. (20100211815 – hereinafter Mankovskii).

	With respect to claims 2, 8, and 12, Serrano in view of Jaisinghani does not appear to disclose wherein the one or more processor are further configured to execute the instructions to implement: a planning unit configured to plan a procedure of an operation for transitioning the state of a state element corresponding to a part of the update procedure including an operation for which the reverse operation cannot be generated to the current state from an arbitrary state during execution of the update procedure; and a second procedure generation unit configured to generate a new rollback procedure by combining the rollback procedure which is generated on a basis of a part of the update procedure not including an operation for which the reverse operation cannot be generated and the planned procedure. However, this is taught in analogous art, Mankovskii (e.g., Figs. 1 and 14 and associated text, e.g., [0060] if no script with the goal of rolling back Task.sub.2 can be found, a task with a goal of only rolling back Task.sub.1 may be appropriately used [not including an operation for which the reverse operation cannot be generated and the planned procedure]; [0065], In one implementation, the rollback jobs in the recovery script may be executed in a reverse order with respect to the original jobs, whereby the most recent failed job has a rollback job executed first.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mankovskii because it provides an effective means to “automate recovery when failure of one or more jobs in a task schedule occurs,” as suggested by Mankovskii (see [0005]).

With respect to claim 3, Mankovskii also discloses wherein the one or more processor are further configured to execute the instructions to implement: management unit configured to manage a latest state of the system being updated during execution of the update procedure, wherein the second procedure generation unit is configured to generate a new rollback procedure on the basis of the managed latest state (e.g., Figs. 1 and 14 along with associated text, e.g., [0065], It will, be appreciated that, in one implementation, one or more further iterations of a recovery script including one or more rollback jobs [subsequent iterations of the recovery script, i.e. generate a new rollback procedure on the basis of the managed latest state] need to be executed if one or more of the rollback jobs in the recovery script fail.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mankovskii for the same reason set forth above with respect to claim 2.

With respect to claims 13 and 14, Serrano also discloses wherein the one or more processor are further configured to execute the instructions to implement an execution unit configured to execute a procedure e.g., Fig. 7, particularly 702 Processing Unit.).

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano in view of Jaisinghani as applied to claims 1 and 4 above, and further in view of Mannarswamy et al. (20130283252 – hereinafter Mannarswamy).

	With respect to claim 5, Serrano in view of Jaisinghani does not appear to disclose wherein the update procedure is a procedure in which two or more operations are arranged in random order to be executable. However, this is taught in analogous art, Mannarswamy (e.g., Figs. 1 and 7 along with associated text, e.g., [0065], The micro -updates can be selected randomly or in a predetermined order).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mannarswamy because it effectively addresses the problem that a time delay for large dynamic updates, as suggested by Mannarswamy (see [0001]).

	With respect to claim 17, Serrano in view of Jaisinghani does not appear to disclose wherein the update procedure is a procedure in which two or more operations are arranged in random order to be executable. However, this is taught in analogous art, Mannarswamy (e.g., Figs. 1 and 7 along with associated text, e.g., [0065], The micro -updates can be selected randomly or in a predetermined order).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mannarswamy because it effectively addresses the problem that a time delay for large dynamic updates, as suggested by Mannarswamy (see [0001]).

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano in view of Jaisinghani as applied to claims 1 and 4 above, and further in view of Mallur et al. (20130138783 – hereinafter Mallur).

	With respect to claim 6, Serrano also disclose wherein the first procedure generation unit is configured to generate the update procedure on a basis of an initial state of the system being [updated] and a target state of the system being updated (e.g., Figs. 4-6 and associated text, e.g., col. 5:14-61, The node receives 400 an instruction to begin the update process [update procedure]. The current command is retrieved 402 from the queue of the update manager.), but does not appear to explicitly disclose the initial state of the system being updated. However, this is taught by Mallur (Abstract, The automatic updating may be repeated [initial state of the system being updated].).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mallur to address the common situation where a system requires multiple updates that must be installed in sequence.

	With respect to claim 22, Serrano also disclose wherein the first procedure generation unit is configured to generate the update procedure on a basis of an initial state of the system being [updated] and a target state of the system being updated (e.g., Figs. 4-6 and associated text, e.g., col. 5:14-61, The node receives 400 an instruction to begin the update process [update procedure]. The current command is retrieved 402 from the queue of the update manager.), but does not appear to explicitly disclose the initial state of the system being updated. However, this is taught by Mallur (Abstract, The automatic updating may be repeated [initial state of the system being updated].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mallur to address the common situation where a system requires multiple updates that must be installed in sequence.

Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano in view of Jaisinghani and Mankovskii as applied to claims 2, 3, 13, and 14 above, and further in view of Mannarswamy.

	With respect to claims 15 and 16, Serrano in view of Jaisinghani and Mankovskii does not appear to disclose wherein the update procedure is a procedure in which two or more operations are arranged in random order to be executable. However, this is taught in analogous art, Mannarswamy (e.g., Figs. 1 and 7 along with associated text, e.g., [0065], The micro -updates can be selected randomly or in a predetermined order).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mannarswamy because it effectively addresses the problem that a time delay for large dynamic updates, as suggested by Mannarswamy (see [0001]).

	With respect to claims 18 and 19, Serrano in view of Jaisinghani and Mankovskii does not appear to disclose wherein the update procedure is a procedure in which two or more operations are arranged in random order to be executable. However, this is taught in analogous art, Mannarswamy (e.g., Figs. 1 and 7 along with associated text, e.g., [0065], The micro -updates can be selected randomly or in a predetermined order).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mannarswamy because it effectively addresses the problem that a time delay for large dynamic updates, as suggested by Mannarswamy (see [0001]).

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Serrano in view of Jaisinghani and Mankovskii as applied to claims 2 and 3 above, and further in view of Mallur.

	With respect to claims 20 and 21, Serrano also disclose wherein the first procedure generation unit is configured to generate the update procedure on a basis of an initial state of the system being [updated] and a target state of the system being updated (e.g., Figs. 4-6 and associated text, e.g., col. 5:14-61, The node receives 400 an instruction to begin the update process [update procedure]. The current command is retrieved 402 from the queue of the update manager.), but does not appear to explicitly disclose the initial state of the system being updated. However, this is taught by Mallur (Abstract, The automatic updating may be repeated [initial state of the system being updated].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Mallur to address the common situation where a system requires multiple updates that must be installed in sequence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Kharbanda et al. 20160328227 teaches a method with logically segregated fixes that provides granularity to uninstall or rollback patches in reverse order of installation to patch level 0 or restore to a desired previous patch level on target system.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. SOUGH/SPE, AU 2192

	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Jasinghani at [0083]; see also Fig. 14.